NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


JASMINE CRANDALL, DOC #T94085,                 )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D18-2721
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              We affirm the revocation of Ms. Crandall's probation and the resultant

sentence without comment. Because the written sentence contains a single designation

of credit ("Credit for Time Served: 72 Days (INCLUDING PRIOR PRISON CREDIT)")

without delineating the jail credit to which she is entitled from the prison credit that the

trial court also awarded, we remand only for the limited purpose of the entry of a new
written sentence distinguishing between the jail and prison credit awards and clarifying

that the calculation of the prison credit is to be calculated by the Department of

Corrections. See Rowan v. State, 779 So. 2d 417, 418 (Fla. 2d DCA 2000) ("This

appears to be a scrivener's error that combines jail and prison credit. . . . The trial court

need not calculate prison credit so long as the trial court checks the standard box

allowing all appropriate prior prison credit.").

              Affirmed; remanded.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.




                                             -2-